Title: Thomas Jefferson’s Conveyance of James Hubbard to Reuben Perry, February 1811
From: Jefferson, Thomas,Hubbard, James
To: Perry, Reuben


          
            This deed poll and bipartite made between Thomas Jefferson of the county of Albemarle of the one part and Reuben Perry of the county of Bedford of the other part witnesseth that the said Thomas hath sold and now conveys to the said Reuben a negro man slave called Jame Hubbard aged about twenty seven years, who has lately, and is at this time absconded from his habitation in Albemarle, for the considerations following, that is to say, of the sum of three hundred Dollars which the said Reuben covenants to pay to the said Thomas or his assigns, whether the said Jame be recovered or not. and of the further sum of two hundred Dollars in addition to the sd 300. Dollars before mentioned, to be paid whenever he shall be recovered to the possession of the sd Reuben. and the sd Thomas agrees that, in satisfaction of both the said sums of 300. and 200. Dollars, he or his assigns will accept of such work to those amounts in Carpentry or House-joinery, to be performed by the sd Reuben, and on such part of the lands called the Poplar Forest in Bedford, as the said Thomas or his assigns shall indicate. Provided that if the said Reuben, within six months after such indications, shall not commence any parcel of work so to be indicated, and continue at it steadily, and with all his force until compleated, that then he shall be bound to pay the deficiency in money: and Provided also that all such work shall be estimated at the prices which have been settled by agreement or practice for similar work done between John Perry brother of the sd Reuben & the said Thomas. In witness whereof the sd Thomas & Reuben have hereto set their hands & seals this day of February 1811.
            Witness
            
              
                
 Th: Jefferson
              
              
                
 Reuben Perry
              
            
          
          
            It is agreed between the parties within named that the sd Reuben Perry shall transfer his obligation to do work for the sd Thomas Jefferson at Poplar forest, to the county of Albemarle in consideration whereof the sd Thomas abates fifty Dollars from the sum due for the within named slave Jame Hubbard according to the within agreement. witness their hands this 3d day of September 1812.
            
              
                
 Th: Jefferson
              
              
                
 Reuben Perry
              
            
          
        